United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chester, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-612
Issued: December 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2009 appellant, through his representative, filed a timely appeal from the
March 20, May 30 and December 16, 2008 merit decisions of the Office of Workers’
Compensation Programs denying his request for physical therapy services. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for physical therapy
services from March 9 through May 11, 2006.

FACTUAL HISTORY
This case has previously been before the Board.1 By decision dated June 2, 2003, the
Board affirmed an April 26, 2002 Office decision finding that appellant’s reconsideration request
was untimely filed and failed to demonstrate clear evidence of error.2 The facts and the
circumstances of the case are hereby incorporated by reference.
On August 30, 2005 due to pain in his right shoulder and neck, appellant underwent a
magnetic resonance imaging (MRI) scan of the cervical spine. Dr. Larry Braustein, a radiologist,
interpreted the study as showing significant hypertrophy of the right unconvertebral joint at C3-4
with probable impingement during the exiting right C4 nerve. He also interpreted an MRI scan
of the right shoulder taken on that date as unremarkable with no evidence of rotator cuff
abnormality.
On March 7, 2006 Dr. Mark J. Lobitz, an osteopath, referred appellant for physical
therapy. He diagnosed right shoulder pain. In a physical therapy evaluation dated March 9,
2006, a physical therapist noted the diagnoses of right shoulder pain and shoulder stiffness and
that appellant had complained of right shoulder pain since September 2005. The physical
therapist noted that cervical screening was negative for reproduction of right shoulder symptoms.
The physical therapist noted that appellant would be treated three times a week for four to six
weeks. The record establishes that appellant received physical therapy from March 9 through
May 16, 2006.
In an April 30, 2006 report, Dr. Lobitz diagnosed herniated cervical disc disease with
chronic pain, herniated lumbar disc disease with multiple spinal compression fractures and
chronic pain, chronic modest affective disorder secondary to chronic pain and exacerbation of
migraine secondary to cervical disc disease. Appellant had daily discomfort in the cervical and
low back regions and bilateral shoulder pain, greater on the right, with an impaired range of
motion that were related to the July 13, 1989 injury. Dr. Lobitz noted that imaging studies show
significant narrowing of the right neural foramen with impingement on right C4 nerve root, as
well as broad-based disc herniation with joint atrophy. Physical examination revealed cervical
spine paravertebral spasm, focal tenderness over the right shoulder posteriorly, and decreased
extension and rotation in the cervical spine. Dr. Lobitz noted decreased range of motion with
active movement.
In a June 21, 2006 report, Dr. V. Benjamin Nakkache, a Board-certified neurologist,
advised that appellant had persistent neck problems for the prior 18 to 20 years after a work
injury. Appellant had many symptoms on the left side, pain in both shoulders and was known to
have bursitis. Dr. Nakkache reviewed appellant’s MRI scan, which disclosed cervical
spondylosis, particularly marked at C3-4 and C6-7 and which was a long-standing problem but
1

On July 13, 1989 appellant, then a 31-year-old clerk, sustained a severe bruise on his left back when he slipped
on a wet floor. He stopped work and has not returned. The Office accepted appellant’s claim for low back strain
and an aggravation of degenerative disc disease. On October 26, 2006 it accepted his claim for psychogenic pain
and dysthymic disorder.
2

Docket No. 02-1390 (issued June 2, 2003).

2

not causing any spinal cord compression. There was only questionable nerve root compression
unlikely to get better with surgical intervention. Dr. Nakkache did not recommend surgery or
nerve blocks, which were unlikely to give appellant any long-term benefit.
By letter dated August 23, 2006, the Office denied appellant’s request for physical
therapy because his physician did not explain how the need for the treatment resulted from the
employment injury. On November 2, 2006 it issued a decision denying physical therapy with
appeal rights. However, the Office did not properly image the decision into appellant’s record.
On December 6, 2006 appellant appealed to this Board.
In an order dismissing appeal dated August 2, 2007, the Board noted that the
November 2, 2006 decision was not in the file. There was no evidence of any decision that was
issued one year prior to the December 6, 2006 appeal.3
By decision dated March 20, 2008, the Office denied authorization for physical therapy
services. It explained that the request was not accompanied by the need for the treatment
resulting from the accepted employment injuries. The Office requested a more current medical
report regarding disability and the relationship, if any, to the employment-related conditions.
In a document received by the Office on March 26, 2008, Dr. Anthony Veglia, a Boardcertified internist, recommended physical therapy for appellant’s back and neck and noted that it
was for a workers’ compensation injury. In an April 14, 2008 note, he advised that appellant had
been under his care since August 6, 2007. Dr. Veglia diagnosed a sprain of the lumbosacral
joint; aggravation of a lumbar or lumbosacral intervertebral disc; aggravation of a cervical
intervertebral disc and dysthymic disorder. He reported that all of these conditions were related
to the July 13, 1989 injury and that appellant would benefit from physical therapy to slow down
the degeneration in his neck and back and to reduce the necessity of pain medication.
By decision dated May 30, 2008, the Office denied physical therapy. It found that there
was no evidence demonstrating how the requested therapy was due to the accepted employmentrelated conditions. By letter dated June 3, 2008, appellant, through his attorney, requested
written review of the record.
By decision dated December 16, 2008, an Office hearing representative affirmed the
May 30, 2008 decision denying payment for physical therapy services for his right upper
extremity during the period March 9 through May 11, 2006.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act states in pertinent part: The
Unites States shall furnish to an employee who is injured while in the performance of duty the
services, appliances and supplies prescribed or recommended by a qualified physician, which the
Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
disability or aid in lessening the amount of the monthly compensation.4 The Office’s obligation
3

Docket No. 07-488 (issued August 2, 2007).

4

5 U.S.C. §§ 8101-8193, § 8103(a).

3

to pay for medical treatment under section 8103 of the Act extends only to treatment of
employment-related conditions and appellant has the burden of establishing that the requested
treatment is for the effects of an employment-related condition. Proof of causal relation must
include rationalized medical evidence.5 In interpreting this section of the Act, the Board has
recognized that the Office has broad discretion in approving services provided under the Act.
The Office has the general objective of ensuring that an employee recovers from his injury to the
fullest extent possible in the shortest amount of time. It therefore has broad administrative
discretion in choosing means to achieve this goal. The only limitation on the Office’s authority
is that of reasonableness. Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
and probable deductions from established facts. It is not enough to merely show that the
evidence could be construed so as to produce a contrary factual conclusion.6
ANALYSIS
In the instant case, the Office accepted appellant’s claim for low back strain, aggravation
of degenerative disc disease, other psychogenic pain and dysthimic disorder. Appellant seeks
payment for physical therapy services received from March 9 through May 16, 2006.
In order to be entitled to reimbursement for medical expenses, a claimant must establish
that the expenditures were incurred for treatment of the effects of an employment-related injury
by submitting rationalized medical evidence that supports such a connection and demonstrates
that the treatment is necessary and reasonable.7 While the Office is obligated to pay for
treatment of employment-related conditions, the employee has the burden of establishing that the
expenditure is incurred for treatment of the effects of any employment-related injury or
condition.8
There is evidence in the file that appellant received physical therapy during this time
period. However, there is no evidence in the record explaining why the physical therapy was
necessary to treat appellant’s accepted employment-related injuries. Dr. Lobitz, appellant’s
treating osteopath, referred appellant on March 9, 2006 for physical therapy for right shoulder
pain. However, he did not include any statement addressing how treatment was for the accepted
conditions in this case. Dr. Lobitz did not address appellant’s need for physical therapy in his
April 30, 2006 report. Dr. Nakkache noted that appellant had pain in his shoulders but did not
discuss his need for physical therapy. Dr. Braustein did not comment on the need for physical
therapy and noted that appellant’s August 30, 2005 MRI scan of his right shoulder was
unremarkable. Dr. Veglia addressed appellant’s need for physical therapy in March 2008 but not
for the period March 9 through May 16, 2006. On April 14, 2008 he again requested physical
therapy and explained that it would aid in slowing down the degeneration to appellant’s neck and
5

Stella M. Bohlig, 53 ECAB 341, 343 (2002).

6

Daniel J. Perea, 42 ECAB 214 (1990).

7

See Debra S. King, 48 ECAB 504 (1997).

8

Kennett O. Collins, Jr., 55 ECAB 648, 654 (2004).

4

back and lessen the need for pain medication. Although Dr, Veglia provided an explanation to
support his request, he did not address physical therapy during the period in question, March 9
through May 11, 2006. As such, his report is insufficient to establish that appellant required
physical therapy in 2006 for treatment of his accepted conditions. The notes from appellant’s
physical therapist are not probative in that a physical therapist is not a physician as defined under
the Act.9
Appellant did not submit medical evidence establishing the need for physical therapy
from March 9 to May 16, 2006. The Office properly denied payment for physical therapy
received during this period.
CONCLUSION
The Board finds that the Office properly declined appellant’s request for physical therapy
from March 9 through May 11, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 16, May 30 and March 20, 2008 are affirmed.
Issued: December 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

A.C., 60 ECAB __ (Docket No. 08-1453, issued November 18, 2008) (records from a physical therapist do not
constitute competent medical opinion in support of causal relation as a physical therapist is not a physician as
defined by the Act).

5

